UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (1.6%) Huntington Ingalls Industries, Inc. 23,600 $2,770,876 Spirit AeroSystems Holdings, Inc. Class A (NON) 64,331 3,621,835 Airlines (5.4%) Alaska Air Group, Inc. 86,000 6,514,500 Allegiant Travel Co. 19,000 4,041,870 JetBlue Airways Corp. (NON) 493,400 11,338,332 Auto components (4.9%) Autoliv, Inc. (Sweden) (S) 23,803 2,504,076 Cooper Tire & Rubber Co. 134,800 4,438,964 Dana Holding Corp. (S) 244,300 4,534,208 Lear Corp. 49,400 5,141,058 Tenneco, Inc. (NON) 69,600 3,466,776 Banks (3.9%) Comerica, Inc. 98,700 4,681,341 OFG Bancorp (Puerto Rico) (S) 482,400 3,888,144 Popular, Inc. (Puerto Rico) (NON) 73,860 2,261,593 WesBanco, Inc. 152,200 5,056,084 Biotechnology (3.6%) Emergent BioSolutions, Inc. (NON) (S) 201,400 6,611,962 Myriad Genetics, Inc. (NON) (S) 121,100 4,131,932 United Therapeutics Corp. (NON) 22,500 3,810,600 Capital markets (4.3%) AllianceBernstein Holding LP (Partnership shares) 159,200 4,373,224 GAMCO Investors, Inc. Class A (S) 20,000 1,373,200 Piper Jaffray Cos. (NON) 47,700 2,139,345 SEI Investments Co. 119,300 6,359,883 Waddell & Reed Financial, Inc. Class A (S) 78,522 3,526,423 Chemicals (1.4%) Cabot Corp. 60,500 2,128,390 Methanex Corp. (Canada) 45,259 2,040,728 OM Group, Inc. 45,700 1,548,316 Commercial services and supplies (1.1%) ACCO Brands Corp. (NON) 463,200 3,788,976 Civeo Corp. (Canada) 46,919 100,407 Deluxe Corp. 8,722 561,958 Communications equipment (4.9%) ARRIS Group, Inc. (NON) 148,794 4,600,710 Brocade Communications Systems, Inc. 751,200 7,707,312 F5 Networks, Inc. (NON) 27,900 3,742,506 Polycom, Inc. (NON) 332,654 3,785,603 Consumer finance (0.8%) Nelnet, Inc. Class A 82,000 3,229,980 Containers and packaging (0.9%) Owens-Illinois, Inc. (NON) 67,000 1,430,450 Packaging Corp. of America 20,517 1,452,398 WestRock Co. (NON) 15,108 952,700 Diversified consumer services (4.5%) Apollo Education Group, Inc. Class A (NON) 181,000 2,318,610 DeVry Education Group, Inc. (S) 91,500 2,779,770 H&R Block, Inc. 124,626 4,148,800 ITT Educational Services, Inc. (NON) (S) 92,900 341,872 Strayer Education, Inc. (NON) (S) 158,200 8,797,502 Electric utilities (0.7%) Westar Energy, Inc. 79,700 3,000,705 Electronic equipment, instruments, and components (3.3%) Arrow Electronics, Inc. (NON) 49,600 2,884,240 Ingram Micro, Inc. Class A (NON) (S) 142,500 3,880,275 Jabil Circuit, Inc. 81,200 1,644,300 ScanSource, Inc. (NON) 105,300 3,983,499 Vishay Intertechnology, Inc. (S) 92,500 1,061,900 Energy equipment and services (1.7%) Helmerich & Payne, Inc. 33,196 1,916,737 ION Geophysical Corp. (NON) (S) 832,622 657,688 Nabors Industries, Ltd. 131,102 1,522,094 Oil States International, Inc. (NON) 18,158 546,737 Patterson-UTI Energy, Inc. (S) 64,422 1,061,997 Superior Energy Services, Inc. 68,753 1,168,801 Food products (1.0%) Pilgrim's Pride Corp. (S) 97,200 2,103,408 Sanderson Farms, Inc. 29,000 2,088,290 Gas utilities (1.2%) Atmos Energy Corp. 28,100 1,553,930 UGI Corp. (S) 95,750 3,498,705 Health-care equipment and supplies (3.3%) Analogic Corp. 37,500 3,020,625 Becton Dickinson and Co. 7,677 1,168,056 Greatbatch, Inc. (NON) 79,100 4,313,323 PhotoMedex, Inc. (NON) (S) 83,100 92,241 ResMed, Inc. 83,400 4,833,030 Health-care providers and services (8.0%) Chemed Corp. (S) 47,100 6,992,466 Hanger, Inc. (NON) (S) 82,600 1,787,464 HealthSouth Corp. 80,200 3,665,140 LHC Group, Inc. (NON) 47,100 1,897,659 Mednax, Inc. (NON) (S) 60,400 5,112,256 Owens & Minor, Inc. (S) 88,800 3,122,208 Patterson Cos., Inc. 99,900 5,010,984 Select Medical Holdings Corp. 359,400 5,186,142 Hotels, restaurants, and leisure (1.3%) Cheesecake Factory, Inc. (The) 70,104 4,047,805 International Game Technology PLC (NON) 56,452 1,117,750 Household products (0.2%) Energizer Holdings, Inc. (NON) 23,200 893,432 Insurance (5.7%) Assurant, Inc. 46,600 3,476,360 Endurance Specialty Holdings, Ltd. 26,679 1,853,924 Genworth Financial, Inc. Class A (NON) 254,100 1,781,241 Horace Mann Educators Corp. 142,700 5,028,748 Torchmark Corp. 49,600 3,055,856 Validus Holdings, Ltd. 119,900 5,557,365 W.R. Berkley Corp. (S) 46,187 2,573,540 Internet software and services (0.8%) IAC/InterActive Corp. 42,329 3,270,339 IT Services (3.3%) Booz Allen Hamilton Holding Corp. 105,400 2,922,742 CSG Systems International, Inc. 162,600 5,056,860 Mantech International Corp. Class A (S) 129,700 3,866,357 Syntel, Inc. (NON) 40,000 1,747,600 Machinery (6.7%) AGCO Corp. 34,828 1,915,888 Federal Signal Corp. 259,400 3,880,624 Greenbrier Cos., Inc. (The) (S) 88,500 4,048,875 Hyster-Yale Materials Holdings, Inc. (S) 23,900 1,617,313 Oshkosh Corp. 90,954 3,323,459 Terex Corp. 68,200 1,511,312 Valmont Industries, Inc. (S) 36,500 4,059,895 Wabash National Corp. (NON) (S) 192,700 2,647,698 WABCO Holdings, Inc. (NON) 34,100 4,210,327 Metals and mining (0.3%) Commercial Metals Co. 90,600 1,396,146 Multi-utilities (1.6%) TECO Energy, Inc. 164,600 3,640,952 Vectren Corp. 64,200 2,702,820 Multiline retail (0.9%) Dillards, Inc. Class A 37,400 3,810,312 Oil, gas, and consumable fuels (0.4%) Alliance Resource Partners LP 63,748 1,569,476 Paper and forest products (0.7%) Domtar Corp. (Canada) 72,300 2,939,718 Personal products (1.1%) Edgewell Personal Care Co. 23,200 2,220,472 Herbalife, Ltd. (NON) 44,400 2,241,756 Pharmaceuticals (0.4%) Lannett Co., Inc. (NON) (S) 30,600 1,823,760 Professional services (2.1%) ManpowerGroup, Inc. 17,200 1,556,256 Navigant Consulting, Inc. (NON) 243,200 3,823,104 RPX Corp. (NON) (S) 214,600 3,322,008 Real estate investment trusts (REITs) (0.9%) Omega Healthcare Investors, Inc. 74,742 2,710,146 Ryman Hospitality Properties 9,705 554,932 Xenia Hotels & Resorts, Inc. 25,962 538,192 Real estate management and development (1.8%) Jones Lang LaSalle, Inc. 40,900 7,281,836 Road and rail (0.8%) ArcBest Corp. 97,600 3,225,680 Semiconductors and semiconductor equipment (3.8%) Lam Research Corp. 77,568 5,962,652 Marvell Technology Group, Ltd. 175,500 2,183,220 Skyworks Solutions, Inc. 79,106 7,568,071 Software (2.1%) FactSet Research Systems, Inc. 51,508 8,532,815 Specialty retail (6.2%) Aaron's, Inc. 62,300 2,303,854 ANN, Inc. (NON) 91,600 4,190,700 Cato Corp. (The) Class A 43,644 1,676,366 DSW, Inc. Class A 89,400 2,907,288 Express, Inc. (NON) 30,345 577,769 GameStop Corp. Class A (S) 144,400 6,620,740 Hibbett Sports, Inc. (NON) (S) 38,100 1,735,455 Michaels Cos., Inc. (The) (NON) (S) 137,769 3,491,066 Zumiez, Inc. (NON) (S) 71,000 1,853,100 Technology hardware, storage, and peripherals (0.7%) Lexmark International, Inc. Class A (S) 88,800 3,018,312 Textiles, apparel, and luxury goods (0.4%) Deckers Outdoor Corp. (NON) (S) 20,556 1,498,121 Total common stocks (cost $343,751,370) SHORT-TERM INVESTMENTS (15.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.25% (d) 59,521,450 $59,521,450 Putnam Short Term Investment Fund 0.11% (AFF) 5,517,168 5,517,168 Total short-term investments (cost $65,038,618) TOTAL INVESTMENTS Total investments (cost $408,789,988) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $408,990,317. (b) The aggregate identified cost on a tax basis is $408,337,183, resulting in gross unrealized appreciation and depreciation of $92,864,963 and $32,403,009, respectively, or net unrealized appreciation of $60,461,954. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $10,336,984 $14,324,861 $19,144,677 $993 $5,517,168 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $59,521,450, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $58,156,465. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $74,301,962 $— $— Consumer staples 9,547,358 — — Energy 8,443,530 — — Financials 71,301,357 — — Health care 62,579,848 — — Industrials 71,881,193 — — Information technology 77,419,313 — — Materials 13,888,846 — — Utilities 14,397,112 — — Total common stocks — — Short-term investments 5,517,168 59,521,450 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
